Exhibit 32.1 WESTCOTT PRODUCTS CORPORATION Certification of Principal Executive and Financial Officer PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Westcott Products Corporation (the "Company") on Form 10-K for the year ended September 30, 2010, Wayne Bassham and Todd Albiston hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Annual Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the periods presented therein. Date: December 3, 2010 By: /s/Wayne Bassham Wayne Bassham President and Director Principal Executive Officer Date: December 3, 2010 By: /s/Todd Albiston Todd Albiston Vice President, Director and acting CFO Principal Financial Officer
